DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Reply was filed on 09/08/2022. Claims 1-2, 4, 6-8, 10-12, and 14-19 are pending in the application with claim 6 withdrawn. Claims 1-2, 4, 7-8, 10-12, and 14-19 are examined herein. 

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action. 

Claim Objections
Claim 8 is objected to because of the following informality: “defined by first exponential function” should recite --defined by a first exponential function--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 7-8, 10-12, and 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 10 recite a “reflector region”. The structural or functional feature which distinguishes a “reflector region” from any other region is unclear. For example, it is unclear if the “reflector” regions comprise a reflector material, are formed of a reflector material, or surround reflector material (e.g., fuel pellets comprising reflector materials). Alternatively, it is unclear if the reflector region merely refers to an axial end region of the fuel rod. The claims further do not indicate what (e.g., fluid?) is being reflected. Further, it would appear that any cladding tube would have some reflective ability. The examiner declines to guess what special material makes the region a “reflector region”. At best, it appears that said region is a “reflector region” in name only. 

Claims 1 and 10 are further indefinite because the claims recite “the inner cladding diameter” (claim 1 – lines 17-18 and 21; claim 10 – lines 21 and 25), however, it is unclear which “inner cladding diameter” the claims are referring to in these instances. Both claims 1 and 10 recite three inner cladding diameters: (1) the inner cladding diameter of the middle axial region, (2) the inner cladding diameter of the first axial reflector region, and (3) the inner cladding diameter of the second axial reflector region. It is unclear which of these three inner cladding diameters the claims are referring to, or if the claims are referring to another, fourth inner cladding diameter (e.g., inner cladding diameter of the first transitional region; inner cladding diameter of the second transitional region). 

In claim 10, the term “di31” (last line) is unclear. For example, it is unclear what feature “di31” represents. Accordingly, “di31” also lacks proper antecedent basis. 
The phrase “tightly” in claims 18 and 19 is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dividing boundary between tightly and not tightly is unclear and unknown.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 7-8, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over EP Publication No. 1149386 (“Nylund”) in view of US Patent No. 3,031,388 (“Barchet”).

Regarding claim 1, Nylund discloses (see Fig. 4) a fuel rod (4) of a nuclear reactor assembly (Fig. 3), the fuel rod comprising:
an elongated cladding tube (7a) configured to house a plurality of fuel pellets (7b) comprising a fissile material arranged in a fuel stack orientation ([0033]), wherein the elongated cladding tube comprises first (the top region occupied by pellet 23) and second (the bottom region occupied by pellet 23) axial reflector regions and a middle axial region (the region of between regions the pellets 23) therebetween; 
the middle axial region comprises an inner cladding diameter defined as di1, and an outer cladding diameter defined as do1; 
the first axial reflector region comprises an inner cladding diameter defined as di2, and an outer cladding diameter defined as do2; and
the second axial reflector region comprises an inner cladding diameter defined as di3, and an outer cladding diameter defined as do3. 
	
Nylund does not appear to disclose a variable fuel rod diameter in this embodiment. 

	Barchet discloses (see Figs. 4 and 17-18) a variable diameter fuel rod comprising an elongated cladding tube (26, 28) comprising a first (26a) axial reflector region and second axial reflector region (26b) at the ends of the cladding tube and a middle axial region (generally 26 in Fig. 4) therebetween. The middle axial region comprises an inner cladding diameter defined as di1, and an outer cladding diameter defined as do1. The first axial reflector region comprises an inner cladding diameter defined as di2, and an outer cladding diameter defined as do2, wherein di2 is greater than di1 and do2 is greater than do1 (Figs. 4, 18). The second axial reflector region comprises an inner cladding diameter defined as di3, and an outer cladding diameter defined as do3, wherein di3 is greater than di1 and do3 is greater than do1 (Figs. 4, 18). Barchet’s fuel rod further comprises a first transitional region (26g) between the inner cladding diameter of the middle axial region and the inner cladding diameter of the first axial reflector region, wherein the first transitional region comprises a first slope that tapers the inner cladding diameter from di2 to di1 and a second transitional region (26g) between the inner cladding diameter of the middle axial region and the inner cladding diameter of the second axial reflector region, wherein the second transitional region comprises a second slope that tapers the inner cladding diameter from di3 to di1 (Figs. 4, 17, 21). Barchet discloses the variable diameter allows for excellent hydrodynamic characteristics (2:15-20).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the fuel rod of Nylund to have a variable diameter as disclosed by Barchet for the benefits thereof. Thus, modification of Nylund’s fuel rod to improve the flow distribution of coolant, as suggested by Barchet, would have been obvious to a POSA.

Regarding claim 2, Nylund discloses wherein the elongated cladding comprises a zirconium alloy ([0002]). 

Regarding claim 4, Nylund and Barchet both disclose wherein the elongated cladding is the same thickness in the middle axial region, the first axial reflector region, and the second axial reflector region as defined by do1 - di1 = do2 - di2 = do3 – di3 (Nylund, Fig. 4; Nylund shows the cladding has a uniform thickness along the entire length; Barchet, Fig. 18; Barchet shows the thickness of the cladding at the end regions 26f is the same as the thickness of the cladding in the middle region 26). Thus, it would have been obvious for Nylund to have maintained a uniform thickness.

Regarding claim 7, Barchet discloses wherein the first slope of the first transitional region is defined by a first linear function and wherein the second slope of the second transitional region is defined by a second linear function (Figs. 4, 17). A POSA would have been motivated to combine Nylund and Barchet as discussed above with regards to claim 1, which includes providing Nylund with a linear function.

Regarding claim 8, Nylund does not appear to disclose wherein the first slope of the first transitional region is defined by a first exponential function and wherein the second slope of the second transitional region is defined by a second exponential function. However, it would have been obvious to a POSA to define the transitional region by either an exponential function or a linear function because both serve the same purpose of providing a transitioning diameter. Further, Applicant has not disclosed that the exponential function (in comparison to a linear function) provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, a POSA would have expected Applicant’s invention to perform equally well with either a transitional region defined by a linear function as disclosed by Barchet or a transitional region defined by an exponential function because both perform the same function of flaring and expanding the ends of the fuel rod (see Barchet, 2:40-42, 8:15-17). Therefore, it would have been an obvious substitute an exponential function in Nylund to obtain the invention as specified in claim 8. 

Regarding claim 18, Nylund discloses wherein the plurality of fuel pellets in the fuel stack orientation are tightly spaced (as best understood) to prevent fuel pellet movement without a spring (Fig. 3). 

Claims 10-12, 16-17, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nylund in view of Barchet further in view of US Publication No. 2014/0169516 (“Dunavant”) and US Patent No. 3,255,092 (“Dee”).

Regarding claim 10, Nylund discloses (see Figs. 3-4) a fuel rod assembly comprising:
a plurality of control rods (4b);
a plurality of fuel rods (4) comprising an elongated cladding tube (7a) housing a plurality of fuel pellets (7b), wherein the fuel pellets comprise a fissile material ([0033]), and wherein the fuel pellets are arranged in a fuel stack orientation, wherein the plurality of fuel rods comprises one or more constant diameter fuel rods.

	Nylund does not appear to disclose one or more variable diameter fuel rods in this embodiment or the control rods comprising a plurality of burnable absorbers. 
	
	Barchet discloses (see Figs. 4 and 17-18) a variable diameter fuel rod comprising an elongated cladding tube (26, 28) comprising a middle axial region (generally 26) located between a first axial reflector region (26a) and a second axial reflector region (26b). The middle axial region comprises an inner cladding diameter defined as di1, and an outer cladding diameter defined as do1. The first axial reflector region comprises an inner cladding diameter defined as di2, and an outer cladding diameter defined as do2, wherein di2 is greater than di1 and do2 is greater than do1 (Figs. 4, 18). The second axial reflector region comprises an inner cladding diameter defined as di3, and an outer cladding diameter defined as do3, wherein di3 is greater than di1 and do3 is greater than do1 (Figs. 4, 18). Barchet’s fuel rod further comprises a first transitional region (26g) between the inner cladding diameter of the middle axial region and the inner cladding diameter of the first axial reflector region, wherein the first transitional region comprises a first slope that tapers the inner cladding diameter from di2 to di1 and a second transitional region (26g) between the inner cladding diameter of the middle axial region and the inner cladding diameter of the second axial reflector region, wherein the second transitional region comprises a second slope that tapers the inner cladding diameter from di3 to di1 (Figs. 4, 17, 21). Barchet discloses the variable diameter allows for excellent hydrodynamic characteristics (2:15-20).

It would have been obvious to a POSA to have provided Nylund with at least some fuel rods of variable diameter, as disclosed by Barchet, for the benefits thereof. Thus, modification of one or more of Nylund’s fuel rods to improve the flow distribution of coolant, as suggested by Barchet, would have been obvious to a POSA.

Dunavant (previously cited) shows that it was well-known in the art to replace some, but not all, of the constant diameter fuel rods in an existing fuel assembly with variable diameter fuel rods. For example, Dunavant discloses a fuel rod may be axially configured (the variation or consistency of the diameter along the length of the fuel rod may be determined) based on the current or intended location of the fuel rod within a fuel assembly ([0005], [0029]-[0030]). Dunavant further discloses a constant diameter fuel rod within an assembly may be replaced with a variable diameter fuel rod based on the desired reactor operating characteristics, such as pressure drop and fuel rod response ([0029]-[0030]). 

Therefore, it would have been obvious to a POSA to have both constant and variable diameter fuel rods as disclosed by Dunavant for the benefits thereof. Additionally, the skilled artisan would recognize that replacing all of the fuel rods of Nylund would require further costs and materials. Thus, further modification of Nylund’s fuel rod assembly to accommodate and achieve the anticipated and desired reactor operating conditions, as suggested by Dunavant, would have been obvious to a POSA. 

	Dee discloses (see Fig. 1) a control rod (7, 11) comprising a plurality of burnable absorbers (15). Dee discloses the burnable absorbers readily compensate for reductions in reactivity, neutron flux, and power output in the reactor over time (2:16-23, 6:29-37). 

	It would have been obvious to a POSA to further modify the fuel rod assembly of Nylund to include a plurality of burnable absorbers as disclosed by Dee for the benefits thereof. Thus, further modification of Nylund to control the reactivity, flux, and power output, as suggested by Dee, would have been obvious to a POSA.
Regarding claim 11, as previously discussed with regard to claim 4, it would have been obvious for Nylund to have maintained a uniform thickness.

Regarding claim 12, Nylund discloses wherein the fuel pellets in the first axial reflector region and the second axial reflector region comprise annular fuel pellets (Fig. 4). 

Regarding claim 16, as previously discussed with regard to claim 7, it would have been obvious to provide Nylund with first and second slopes defined by a linear function, as suggested by Barchet.

Regarding claim 17, as previously discussed with regard to claim 8, it would have been obvious to provide Nylund with first and second slopes defined by an exponential function.

Regarding claim 19, Nylund discloses wherein the plurality of fuel pellets in the fuel stack orientation are tightly spaced (as best understood) to prevent fuel pellet movement without a spring (Fig. 3). 

Claims 14-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nylund in view of Barchet further in view of Dunavant and Dee as applied to claim 10 above, further in view of US Publication No. 2019/0139654 (“Lahoda”).
Regarding claims 14-15, the modified Nylund does not appear to disclose a burnable absorber layer for the fuel pellets.

Lahoda discloses (see Fig. 1A) a fuel rod (10) comprising an elongated cladding tube (120) housing a plurality of fuel pellets (14), wherein the fuel pellets comprise an integral fuel burnable absorber (IFBA) layer (22) comprising zirconium diboride (ZrB2) ([0015], [0028]). Lahoda discloses the coating protects the fuel and provides a means of controlling high initial nuclear reactivity of the fuel ([0038], [0041]).

It would have been obvious to a POSA to provide a coating for the fuel pellets of the modified Nylund, including the fuel pellets in the middle axial region, as disclosed by Lahoda for the benefits thereof. Thus, further modification of Nylund to protect the fuel pellets and control the reactivity, as suggested by Lahoda, would have been obvious to a POSA. 

Objection to the Title
The Title is objected to because it is too generic for the disclosed invention and is not indicative of the invention to which the claims are directed. The following Title is suggested: “NUCLEAR FUEL ROD HAVING CLADDING WITH VARYING DIAMETER”.

Response to Arguments
Applicant’s arguments and amendments filed 09/08/2022 have been fully considered and are partially persuasive. 
Applicant’s amendments to the Abstract overcome the objection to the Abstract.

Applicant’s amendments to the Drawings overcome the objections to the Drawings.

Applicant’s amendments to the claims overcome the claim objections of record, but has created a new issue, as discussed above.

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections, the remaining issues repeated above. Applicant’s amendments have further created new issues as discussed above.

Regarding the prior art rejections, Applicant argues that the references do not disclose “an inner cladding diameter in a first and second axial reflector region that is greater than the inner cladding diameter of the middle axial region” (e.g., Remarks, p. 16). The examiner respectfully disagrees. Barchet discloses this well-known feature. As shown in at least Figures 4, 17-18, and 21 of Barchet, the inner cladding diameter in the first and second axial reflector regions (26a and 26b, respectively) of Barchet is greater than the inner cladding diameter of the middle axial region (26, between 26a and 26b) (see Non-Final Rejection dated 06/10/2022, paras. 35, 37, 42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Prosecution on the merits is closed. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.




/J.K./Examiner, Art Unit 3646       
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646